Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method for pose and position detection. The closest prior art, Murali (USPN       9,798,388), shows a similar system, in which, determining first position information of at least one first feature part of a target object within a target image, wherein the target image is taken by a camera device (Please note, Abstract of the invention. As indicated a processing system providing the 3D system provides haptic feedback by capturing image data. A gesture is then detected. The detected gesture is then used to determine an appropriate haptic feedback is determined). However, Murali fails to address: “for determining three-dimensional position information of second feature parts of the target object based on the first position information and device parameters of the camera device, wherein the second feature parts at least comprise the at least one first feature part and determining spatial position and pose of the target object based on the first position information of the at least one first feature part comprised in the second feature parts and the three-dimensional position information of the second feature parts”. These distinct features have been added to each independent claim and renders them allowable.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.





 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, May 3, 2021